Case 8:19-cv-01183-SCB-JSS Document1 Filed 05/16/19 Page 1 of 4 PagelD 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

KEITH YOUNG,

Plaintiff,
v. CASE NO.:
WEST PHARMACEUTICAL SERVICES,
INC.,

Defendant.

/
COMPLAINT

COMES NOW Plaintiff, KEITH YOUNG, by and through his undersigned counsel, and

sues the Defendant, WEST PHARMACEUTICAL SERVICES, INC, and alleges as follows:
JURISDICTION AND VENUE

1. Jurisdiction of this Court is invoked pursuant to the Family and Medical Leave Act
(FMLA), 29 U.S.C. §2601, et seq.

2. Venue lies within United States District Court for the Middle District of Florida,
Tampa Division because a substantial part of the events giving rise to this claim occurred in this
Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

PARTIES

3. Plaintiff, KEITH YOUNG (hereinafter as “Young” or “Plaintiff’), is a resident of
Pinellas County, Florida, at all times material and was an employee of Defendant within the
meaning of the Family and Medical Leave Act (FMLA).

4. Defendant, WEST PHARMACEUTICAL SERVICES, INC. (hereinafter as “West

Pharmaceutical” or “Defendant”), is a foreign corporation authorized and doing business in this

Judicial District.
Case 8:19-cv-01183-SCB-JSS Document1 Filed 05/16/19 Page 2 of 4 PagelD 2

GENERAL ALLEGATIONS
5. At all times material, Defendant acted with malice and reckless disregard for
Plaintiff's federally protected rights.
6. At all times material, Plaintiff was qualified to perform his job duties within the
legitimate expectations of his employer.
7. Plaintiff has retained the undersigned counsel to represent him in this action and is

obligated to pay them a reasonable fee for their services.

8. Plaintiff requests a jury trial for all issues so triable.
FACTUAL ALLEGATIONS
9. Plaintiff began his employment with Defendant in or around November 2009 as a

full-time molder of medications.

10. On or about December 6, 2018, Plaintiff was approved for intermittent FMLA
beginning November 14, 2018 until March 5, 2019 due to his mother’s serious medical condition.

| 11. Plaintiff used intermittent FMLA leave to care for his bedridden mother, informing

Defendant and was due to return to work on January 30, 2019.

12. Plaintiff received correspondence from Human Resource Specialist, Cheryl
Campbell, dated January 30, 2019, that he was terminated effective January 29, 2019 for failure to
contact management or HR for two consecutive work days during his approved FMLA leave.

COUNT I
FAMILY MEDICAL LEAVE ACT —- INTERFERENCE

13. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 through 12.

14. Plaintiff is an individual entitled to protection under the Family and Medical Leave

Act (FMLA), 29 U.S.C. §2601, et seq.
Case 8:19-cv-01183-SCB-JSS Document1 Filed 05/16/19 Page 3 of 4 PagelD 3

15. Plaintiff is an eligible employee within the meaning of the FMLA because Plaintiff
worked for Defendant for twelve (12) months and had at least 1,250 hours of service for the
Defendant during twelve (12) months immediately preceding his FMLA leave.

16. _ Plaintiff is a covered employee as his mother is considered an immediate family
member who suffers from a serious health condition within the meaning of FMLA.

17. Defendant’s actions interfered with Plaintiff's lawful exercise of his FMLA rights.
Specifically, Defendant interfered with Plaintiff's lawful right to take his entitled days off.

18. Defendant’s actions interfered with Plaintiffs lawful exercise of his FMLA rights
and constitute violations of the FMLA.

19. Asaresult of Defendant’s unlawful actions Plaintiff has suffered damages.

WHEREFORE, Plaintiff, KEITH YOUNG, prays for judgment against the Defendant,
WEST PHARMACEUTICAL SERVICES, INC., for the following damages:

a. Back pay and benefits;
b. Prejudgment interest on back pay and benefits;
c. Front pay and benefits;

d. Liquidated damages;

e. Attorneys’ fees and costs;

f. Injunctive relief; and

g. For any other relief this Court deems just and equitable.
COUNT II

(FAMILY AND MEDICAL LEAVE ACT -- RETALIATION)
20. ‘Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1 through 12.
Case 8:19-cv-01183-SCB-JSS Document1 Filed 05/16/19 Page 4 of 4 PagelD 4

21. Defendant retaliated against Plaintiff in violation of the FMLA in that Plaintiff's
request for time off and utilization of qualified FMLA leave was a substantial or motivating factor
that prompted Defendant to terminate Plaintiff.

22.  Defendant’s actions constitute a violation of the FMLA.

23. Asaresult of Defendant’s actions Plaintiff has suffered damages.

WHEREFORE, Plaintiff, KEITH YOUNG, prays for judgment against the Defendant,
WEST PHARMACEUTICAL SERVICES, INC., for the following damages:

a. Back pay and benefits;
b. Prejudgment interest on back pay and benefits;
c. Front pay and benefits;

d. Liquidated damages;

e. Attorneys’ fees and costs;

f. Injunctive relief; and

g. For any other relief this Court deems just and equitable.
DEMAND FOR JURY TRIAL

 

24. ‘Plaintiff, KEITH YOUNG, request a jury trial on all issues so triable.
Dated this lt day of May 2019.

FLORIN GRAY BOUZAS OWENS, LLC

CZ

HUNTER A. HIGDON, ESQUIRE
Florida Bar No.: 85963

Primary: hunter@fgbolaw.com

Secondary: debbie@fgbolaw.com
16524 Pointe Village Drive, Suite 100

Lutz, FL 33558

Telephone (727) 254-5255
Facsimile (727) 483-7942
Attorney for Plaintiff

 
